Citation Nr: 1819937	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 







INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in significant part, denied entitlement to service connection for left ear hearing loss.  The Veteran appealed the underlying decision, specifically, the issue of entitlement to service connection for left ear hearing loss, in a Notice of Disagreement received in October 2011.

In his January 2013 substantive appeal, the Veteran requested a hearing before the Board by videoconference at the local RO.  In an April 2016 letter, the Veteran was notified of his May 2016 scheduled hearing; however, prior to such hearing, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's left ear hearing loss disability is etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current left ear hearing loss disability is the result of his in-service noise exposure coincident to his duties as a cargo loader and assistant gunner during active service, to include his service in the Republic of Vietnam during the Vietnam Era.  

The Veteran's service treatment records are negative for complaints of any problems of hearing loss.  The report of a February 1966 induction examination demonstrates 15/15 for the whispered voice test.  The report of a May 1970 separation examination shows 15/15 for the whispered voice test.      

The Veteran's service personnel records demonstrate occupation specialty (MOS) as a cargo handler and infantry division fire crewman.  There was also a portion of his active service during which he performed his principal duties in Vietnam, during the Vietnam Era.  In addition, the Veteran's DD 214 demonstrates that he is the recipient of the Vietnam Service Medal.  In this regard, in a January 2018 decision, the AOJ conceded in-service acoustic trauma.    

Post-service records include annual employment audiograms beginning in June 1985.  The Veteran's left ear baseline in June 1985 shows a 55 decibel hearing loss at 4000 Hertz.  

The report of an August 2004 VA examination shows the Veteran reported that he initially noticed difficulty hearing in the mid 1980's, and has experienced a progressive worsening since that time.  The examiner acknowledged the Veteran's noise exposure during active service due to guns, rifles, and hammers.  The examiner also noted that subsequent to service, the Veteran worked for three years at a printing company, four years in construction, two years as a janitor, and 20 years in maintenance, during which he wore appropriate hearing devices.  Examination resulted in left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Upon review of the record, the examiner noted that the Veteran's June 1985 employment audiogram indicated left ear hearing loss.  The examiner stated that the configuration of left ear hearing loss was consistent with a history of loud noise exposure.  He further noted that the Veteran's left ear hearing loss was not present upon entry into active service in 1968.  The examiner concluded that it was "at least as likely as not" that part of the Veteran's current left ear hearing loss was due to his active service.

The report of an August 2011 VA examination also demonstrates left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Upon review of the record, the examiner noted stated that he could not provide a medical opinion regarding the etiology of the Veteran's current left ear hearing loss disability without resorting to speculation.  In providing this opinion, the examiner indicated that the Veteran's MOS of laundryman and guard suggested a low probability of exposure to hazardous noise.  He also noted that if the Veteran was subject to noise exposure during service, it would be likely that the hearing loss noted on the June 1985 employment audiogram would be bilateral versus only left ear hearing loss.  The examiner further noted that there was no documentation that supported a finding of left ear hearing loss at the time of separation from service.  This opinion is, however, accorded less probative value because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, it is unclear to the Board as to whether the August 2011 VA examiner considered the Veteran's confirmed in-service noise exposure and his documented service in Vietnam.    

The Board finds the August 2004 VA examiner's opinion highly probative evidence.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the service treatment records, post-service medical history and treatment records, and the Veteran's reported medical history.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as a cargo loader and assistant gunner, is consistent, competent, and credible.  See Jandreau, 492 F.3d at 1376-77; see also Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted. 



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


